2011 Annual Meeting of Shareholders May 24, 2011 Certain matters discussed in this presentation are forward- lookingstatements intended to qualify for the “safe harbor” from liability established by the Private Securities Litigation Reform Act of 1995.These forward-looking statements can generally be identified as such because the context of the statement will include words such as the Company “believes,” “anticipates,” “expects” or words of similar import.Similarly, statements that describe the Company’s future plans, objectives, estimates or goals are also forward-looking statements that are subject to the risks and uncertainties that could cause actual results to differ materially from those expressed or implied in the statements. Forward Looking Statement FINANCIAL HIGHLIGHTS Earnings Per Share Revenue Growth ($ Millions) 13% growth in revenues Record Performance (Millions except per share amounts) Year Ended December 31, Operating Revenues$ 102.7$ 91.2 Operating Expenses$76.1$ 71.0 Net Income $14.3$10.0 Diluted Earnings per Share$0.96$ 0.72 Net income up 43.6% Timely and Adequate Rate Increases - Middlesex- $7.8 Million base rate increase Effective March 17, 2010 - Tidewater - $0.4 Million DSIC rate increase Customer Consumption - Customer Growth - Delaware - Economy - Water Use Trends Operating Costs Factors Impacting 2010 Financial Performance Performance (Millions except per share amounts) First Quarter Ended March 31, Operating Revenues$ 24.0$ 21.7 Operating Expenses$ 19.2$18.4 Net Income $2.6$1.6 Diluted Earnings per Share$0.17$0.11 Factors Impacting 2011 Financial Performance - Middlesex - 2010 Rate Increase Operating Costs - Labor and Benefits (Higher) - Water Production (Lower) - Uncollectible Accounts (Higher) Utility Plant ($ Millions) 2011 Construction Program ($ Millions) Distribution System: $8.5 Technology:$2.3 MWC RENEW Program:$5.0 Plant Improvements: $5.2 Other Infrastructure Needs: $ 1.9 Total:$22.9 2011 Construction Funding ($ Millions) SRF Loans: $7.8 Short Term loans$2.0 Reinvestment Plan$1.4 CustomerAdvances$1.7 Net Cash Flows$10.0 TOTAL FUNDING$22.9 Dividends(Annual Rate) Ø Quarterly dividends paid since 1912 Ø Increased dividends for 38 consecutive years Ø Current Dividend Yield: 4.1% Dividend Achiever Dividends Paid COMPARISON OF 5 YEAR CUMULATIVE TOTAL RETURN* Among Middlesex Water Company, The Dow Jones Wilshire 5000 Index and a Peer Group *$100 invested on 12/31/05 in stock or index-including reinvestment of dividends. ** Peer group includes American States Water Company, American Water Works, Inc., Aqua America Inc., Artesian Resources Corp., California Water Service Company, Connecticut Water Service, Inc., Pennichuck Corp., SJW Corp., York Water Company and Middlesex Water. OPERATING HIGHLIGHTS Replaced 5,365 feet of 104-year old cast iron pipeline under the Raritan River in Middlesex County, NJ Water main replacement project Voted “Project of the Year” and set World Record for Longest known 24-inch Fusable PVC Pipe Installation using Horizontal Directional Drilling Special Focus: ü Pioneering Design ü Strategic Planning ü Contingency Planning ü Risk Management ü Experienced Partners Marsh Main Project Project Lauded for its Technical Complexity and Teamwork üAWWA OP FlowüTrenchless TechnologyüTrenchless International üASCE Civil Engineering MagazineüUtility & Transportation Contractors Assn. Perth Amboy 91-Year old Reservoir Rehabilitation 40 Million Gallon Reservoir Ground View RENEW 2011 (Cast iron water main cleaning and lining project) Aging Infrastructure:A NATIONAL ISSUE RENEW…part of the solution! • Year 15 of a 25-Year Program • $4.0 million investment to replace water mains, valves and fire hydrants • 17,500 feet of 6-, 8 and 10inch main in the City of South Amboy, NJ •Project funding by New Jersey Environmental Infrastructure Trust Southern Shores Treatment Plant Rehabilitation Water Quality…Our customers depend on it! Using Technology to ImproveBusiness Processes- ERP Benefits • Improved operating efficiencies • Enhanced service to customers of all companies through a sustainable platform • Development of new skill sets and opportunities for employees General Ledger Work and Asset Management Accounts Payable Mobile Workforce Management Procurement Time and Labor Management Human Resources Customer Care and Billing COMPLETEDIN PROGRESS SERVING OUR CUSTOMERS AND OUR COMMUNITIES Ownership/Operation of Assets Public/Private Partnerships Our Strength… One Enterprise Offering Many Solutions Customer Growth Regulated vs. Non-Regulated Customers Operating Segments CPCN Growth in Delaware Investing in Facilities Milton Plant Dedication DE Governor Jack Markell congratulates company officials upon touring Tidewater’s upgraded Wastewater Treatment facility in the Town of Milton, DE. Providing Sustainable Wastewater Solutions Wandendale Informing the Public about the Benefits of Wandendale Public Education Careers in the Water Industry Prescription Drug Take Back Day 2010 Water Quality Report Facility Tours Wise Water Use Involved in our Local Communities Big Wheels Day Walk-a-thons Mayor’s Healthy Challenge Cook-Off Bowl For Hunger Sponsorshipss Meeting with local fire professionals Raising funds for local food banks Eco-Ventures Summer Day Camp Partnering with Local Schools Working with students and serving as Principals for the Day Receiving a Proclamation from the Mayor of Edison for National Drinking Water Week 2011 Honoring Winners of the Company’s 2011 Student Contest Corporate Governance Lead Director Role Established in 2010 Jeffries Shein, 21- year Director Named to Fill that Role in 2010 Board Changes Annette Catino Presidentand CEO of QualCare Alliance Networks, Inc. John P. Mulkerin Retired, Former President and CEO, First Sentinel Bancorp, Inc. Board Changes (New Directors) Amy B. Mansue Presidentand CEO of Children’s Specialized Hospital James Cosgrove, Jr. P.E. Principal, Omni Environmental LLC Special Thanks to J. Richard Tompkins Retiring after Three Decades of Service to the Company and to the Industry Chairman of the Board 1990-2010 President from 1981-2001 J. Richard Tompkins FormerChairman and President of Middlesex Water Company 2011 Strategy for Shareholder Value ü Seek organic customer growth and utility infrastructure growth ü Pursue acquisitions at reasonable prices ü Continue Regulated and Non-regulated business and contracts ü Consider complementary products and services ü Prudentlyinvest in regulated utility infrastructure that benefits our customers ü Recover costs through timely rate case filings ü Focus on geographic diversification What the Analysts Are Saying… “Overall, we view Middlesex as a well run utility, offering investorsmulti -state exposure and associated growth opportunities outside its core operating utility.” (JanneyMontgomery Scott LLC, May 9, 2011) “At 4.0%, Middlesex boasts the highest dividend yield within the water utility group, which has an average yield of 3.3%.” (Robert W. Baird & Co. Inc., May 9, 2011) “The company remains focused on receiving timely recovery of capital investments through rate relief, growing its customer base, managing risk, controlling expenses and exploring growth opportunities.With first quarter results satisfying these requirements, MSEX posted a solid quarter and its business continues to hum.” (Sturdivant & Co., May 11, 2011) Why Middlesex Water? v Stable with long-term growth potential v Growing reputation for delivering sound, technical water and wastewater solutions v Experienced management team and active industry leader vHonest and ethical problem solver vHistory of dividend growth Thank you for your interest, confidence and support! A Provider of Water, Wastewater and Related Products and Services
